COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00394-CR

Ex parte Bradley Harold Andrews            §    From County Criminal Court No. 1

                                           §    of Denton County (CR-2010-06241-A)

                                           §    March 30, 2017

                                           §    Opinion by Justice Meier

                                           §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier